                      Case 1:18-cv-11657-ER Document 97 Filed 05/31/19 Page 1 of 3




                                               THe Grrv oF NEW   Yonr
ZACHARY W. CARTER                             L,tw       DBp^q,nrMENT                            THOMAS B. ROBERTS
Corporation Counsel                                  CHURCH STREET
                                                   IOO                                              Phone: (212) 356-0872
                                                  NEW YORK, NY 1OOO7                                   Fax: (212) 356-2089
                                                                                              E-mail: throbert@law.nyc.gov
                                                                                                           (not for service)

                                                                        May 31,2019
         The Honorable Edgardo Ramos
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, N.Y. 10007

                         Re: Christa McAulffiIntermediate School PTO, Inc. v. Bill de Blasio,
                              18cv116s7 (ERXOTW)
         Dear Judge Ramos:

                 Pursuant to paragraph 2.A.ii. of Your Honor's Individual Practices, we request a pre-
         motion conference to discuss Defendants' proposed motion for summary judgment. At the April
          19,201,9 pretrial conference, we advised the Court that Defendants may seek such permission
         once the offers were made for September 2019 entry to the eight Specialized High Schools
         ("SHS"). DOE has now made offers to attend based solely on the Specialized High School
         Admission Test ("SHSAT") scores and offers for the sufilmer Discovery Program, which
         requires successful completion to enroll in a Specialized High School. These total offers, which
         represent the conclusion of the 2019 admissions process, establish that there was no
         discriminatory effect on Asian-American students resulting from the challenged changes to the
         Discovery Program, namely the increased size of the program and the modified definition of
         "disadvantaged," which is an eligibility requirement.

                 Plaintiffs' sole claim is that these facially neutral changes violate the Equal Protection
         Clause   of the Fourteenth Amendment. However, a violation exists only if the challenged
         changes were motivated by discriminatory intent and had a discriminatory effect on a protected
         goup. See; Hayden v. County of Nassau, 180 F.3d 42,48 (2d Cir. 1999)("a facially neutral
         statute violates equal protection if it was motivated by discriminatory animus and its application
         results in a discriminatory effect.")(underlining added), citing Village of Arlington Heights v.
         Metro. Housing Dev. Corp., 429 U.S. 252, 264-65 (1977); Bolton v. City of Bridgeport, 467
         F.Supp.2d 245,252-53 (D.Conn. 2006). While the issue of discriminatory animus is certainly
         disputed in this case, Plaintiffs simply cannot prevail on an equal protection claim where, as
         here, the record conclusively establishes that there is no.discriminatory effect.

                Indeed, Asian-American students actually fared better in the 2019 admission process,
         which implemented the challenged changes, than they did in the 2018 admissions process. In the
          Case 1:18-cv-11657-ER Document 97 Filed 05/31/19 Page 2 of 3




2018 admissions process, Asian-American students comprised 31 .lo/o of the applicant pool and
received 52.2% of the total offers (based both on SHSAT score and the Discovery Program). In
the 2019 admissions process, Asian-American students were 30.7o/o of the applicant pool - a
smaller percentage than in 2018 -- and yet received 52.5% of the total offers - a larger
percentage than in 2018. Further, within just the Discovery Program, the percentage of the offers
that were received by Asian-American students increased from 61 .9o/o in 20 1 8 to 65 A% in 2019 .

       While these results show that Defendants are entitled to summary judgment under
Plaintiffs' theory of the case, Defendants respectfully assert that they should be granted sunmary
judgment under the correct legal framework. The SHS admissions process relies on offers based
 solely on SHSAT scores, and offers based on the Discovery Program, the admission to which is
based on both SHSAT scores and the challenged changes. The SHS admissions process is a
facially neutral policy. Accordingly, the well-settled framework for analyzing whether a facially
neutral policy has a discriminatory effect (also referred to as adverse impact, discriminatory
impact and disparate impact) is applicable. If the claim is based on race and ethnicity, a
recognized starting point is a comparison of the racial and ethnic composition of the passing pool
(here, students who received offers) to that of the applicant pool. Guardians Asso. of N.Y. City
Police Dep't, Inc. v. Civ. Serv. Com.,630 F.2d 79, 86-88 (2d Cir. 1980). As stated in United
States v. City of New York, 637 F.Supp. 2d 77, 96-97 (E.D.N.Y. 2O09)(subsequent history
omitted): "fstatistical tests] assume that racial or ethnic groups will perform equally well absent
discrimination. See Smith, 196 F.3d at 366 (recognizing 'null hypothesis' of no difference
between compared groups)." This is called the "predicted result." Waisome v. Port Auth. of New
 York & New Jersey, 948 F.2d 1370, 1376 (2d Cir. 1991). The predicted result is that each
group's percentage of the passing pool matches the group's percentage of the applicant pool.
Here, Asian-American students far exceeded the predicted result; in both years they were about
30-31% of the applicant pool but over 52Yo of the students who received offers.

       llnother starting point for measuring whether a facially neutral policy has a
discriminatory effect is a comparison of the passing rates of the different racial and ethnic
groups. The passing rute of each group is the number who pass (here, students who received
offers) divided by the number of applicants. Guardians Asso. of N.Y. City Police Dep't, Inc. v.
Civ. Serv. Com., 630 F.2d 79, 86-88 (2d Cir. 1980) (utilizes both predicted result and
comparative passing rates); Debra P. v. Turlington, 644 F .2d 397 , 400-402 (5th Cir. I 98 1). If all
groups perform equally well, their passing rates are equal. Here, in the 2018 admissions process,
the passing rate of Asian-American students was 3I.7oA (2,792 offers / 8,809 test takers). In the
2019 admissions process, the passing rate of Asian-American students was 33.3o/o (2,81I offers /
8,451 test takers). The passingrate of Asian-American students was the second highest group
rate in the 2018 admissions process and the highest group rate in the 2019 admissions process.

        The predicted result and comparison of passing rate analysis have been applied inter alia,
in cases challenging facially neutral policies under various statutory disparate impact and
disparate treatment provisions and under the Equal Protection Clause, and have been applied to
Equal Protection claims arising in an educational setting. Sharif v. N.Y. State Educ. Dep't,709
F.Supp. 345,353-356,364-365 (S.D.N.Y. 1989)(Walker, J.); Debra P. v. Turlington, supra, 644
F.2d at 400-402 (5th Cir. 1981). See also, Clyburn v. Shields,33 F. App'x 552, 554-555 (2d Cir.
2002).


                                                 2
          Case 1:18-cv-11657-ER Document 97 Filed 05/31/19 Page 3 of 3




        Plaintiffs appear to argue that the success rate of Asian-American students in the 2018
admissions process should be the benchmark for determining discriminatory effect. They alleged
that the challenged changes would significantly reduce the number and/or percentage of Asian-
American students who receive offers compared to the 2018 admissions process, that this
decrease would be a discriminatory effect under the second prong of the Equal Protection
analysis and that the challenged changes to the Discovery Program should therefore be enjoined.
Plaintiffs' analysis is incorrect on the law and the facts. The SHS admissions process is a zero-
sum situation because students are competing for a finite number of offers. If one group's
performance far exceeds its predicted result, the performance of one or more of the other groups
will necessarily fall short of the predicted result. Here, Asian-American students were 3I.lo/o of
the applicant pool and received 52.2o/o of the offers in the 2018 admission process, while the
other students who took the 2018 exam constituted 68.9% of the applicant pool but received only
47.8% of the offers. If the Court were to accept Plaintiffs'basis for determining discriminatory
effect, the result would be to essentially fix the performance of one racial/ethnic group above the
predicted result and the performance of other groups below the predicted result for future
admissions cycles.

        Defendants have found no case that holds that changes in an exam as implemented
constitute a discriminatory effect where a group that has performed significantly above the
predicted result or had a passing rate significantly higher than other groups on a prior exam,
performed less well - but still above the predicted result or with a higher passing rate - after
changes were implemented. Indeed, a similar argument was rejected by the Second Circuit in
Hayden, supra, 180 F.3d at 51-53. There the plaintiffs claimed that the challenged changes in
the exam (which reduced but did not eliminate the exam's adverse impact on Black test takers),
created a discriminatory impact on plaintiffs because they would have scored better absent the
changes. The Second Circuit rejected this argument because the plaintiffs conceded they scored
higher on average than the Black test takers. The court stated that oowe fail to see how they can
establish a claim for prejudice in light of this concession." Id. at 52.

        Because there is no discriminatory effect and the issue of intent need not be reached for
the disposition of the case, Defendants also seek an order staying discovery pending the
resolution of the proposed motion. Plaintiffs' discovery requests are extremely broad, and will
require enormous expenditures of time and effort by many persons, as well as an expenditure of
approximately $50,000 on e-discovery, reviewing and organizing over 100,000 emails. We
believe that we can work with PlaintifFs' counsel to provide them with the far more limited
information they will need to respond to the motion.




                                             a   Respectfully,


                                                Thomas B. Roberts
                                                Marilyn Richter
                                                Assistants Corporation Counsel




                                                J
